flisniiss and Opinion Filed November 29, 2012




                                               In The
                                 tittrt nf kppia1
                          ift1! 1itrict nf ixa t at1a
                                       No._05-12-01425-CR

                        CIIAUNCEY JARAY WASHINGTON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 86th Judicial District Court
                                    Kaufman County, Texas
                               Trial Court Cause No. 303 17-86

                                MEMORANDUM OPINION

                     Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEx. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEx. R. App. P. 47
121425F.U05